PROGRESSIVE EMPLOYER                IN THE DISTRICT COURT OF APPEAL
MANAGEMENT COMPANY,                 FIRST DISTRICT, STATE OF FLORIDA
INC./TERRIE LOBB
CATERING, INC. and                  NOT FINAL UNTIL TIME EXPIRES TO
AMTRUST NORTH AMERICA               FILE MOTION FOR REHEARING AND
OF FLORIDA                          DISPOSITION THEREOF IF FILED

      Appellants,                   CASE NO. 1D17-0687

v.

CHRISTINE GRIFFIN,

      Appellee.

_____________________________/

Opinion filed November 6, 2017.

An appeal from an order of the Judge of Compensation Claims
Margaret E. Sojourner, Judge.

Date of Accident: June 14, 2014.

Ben H. Cristal, of Cristal Hanenian, Tampa, and Rayford H. Taylor of Hall Booth
Smith, P.C., Altanta, GA, for Appellants.

Bill McCabe, Longwood, and Pat T. Dicesare, Lakeland, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.